DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/23/2021.
Currently claims 1, 3-12 and 20-28 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 20 are amended as follows (bold and strike-through) -	
1. (Currently amended) A method, comprising: forming a first dielectric layer on a substrate; 
	forming a patterned conductive layer on the first dielectric layer, 
the patterned conductive layer having a plurality of prongs extending horizontally relative to the substrate; 
forming a second dielectric layer over patterned conductive layer; 
etching into the first and second dielectric layers vertically relative to the substrate to expose ends of the prongs; 
etching back the exposed ends of the prongs horizontally relative to the substrate to form a corresponding plurality of pores in the first and second dielectric layers, 
the pores surrounded by the first and second dielectric layers above, below and laterally on both sides; 

forming a phase change memory material within the pores lined with the surfactant, 
the phase change memory material formed within the pores lined with the surfactant such that the phase change material is separated from the surrounding first and second dielectric layers and the patterned conductive layer by the surfactant; and 
forming one or more conducting lines running vertically with respect to the substrate, 
the phase change memory material within each of the pores connected between the conductive layer and one of the conducting lines as part of a memory cell.
20. (Currently amended) A method, comprising:-3- Attorney Docket No.: SAND-02202US1MXA-3475*B-i-USsand/2202us1/2202us1-response-002forming a plurality of dielectric layers on a substrate; 
forming one or more patterned conductive layers between each the dielectric layers, 
each of the patterned conductive layers having a plurality of prongs extending horizontally relative to the substrate; 
etching into one or more of the dielectric layers vertically relative to the substrate to expose ends of the prongs; 
 to the substrate to form a corresponding plurality of pores in the dielectric layers, 
the pores surrounded by the dielectric layers above, below and laterally on both sides; 
lining the pores with a surfactant; 
forming a phase change memory material within the pores lined with the surfactant, 
the phase change memory material formed within the pores lined with the surfactant such that the phase change material is separated from the surrounding dielectric layers and the patterned conductive layers by the surfactant; and 
forming one or more conducting lines running vertically with respect to the substrate, 
the phase change memory material within each of the pores connected between the conductive layer and one of the conducting lines as part of a memory cell.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Allowable Subject Matter
In light of applicant’s amendments filed on 03/23/2021 and associated persuasive arguments,
Claims 1, 3-12 and 20-28 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0300885 A1 to Konevecki teaches, a method, comprising: 
forming a first dielectric layer (534, bottom-most oxide layer inside storage layer; Fig. 12c; [0093]) on a substrate (CMOS substrate; [0043]);
forming a patterned conductive layer (536, plurality of horizontal word line patterns; Fig. 12c; [0093]) on the first dielectric layer (bottom-most oxide layer 534), 

    PNG
    media_image1.png
    580
    690
    media_image1.png
    Greyscale


etching into the first (bottom-most oxide layer 534) and second dielectric layer (second bottom-most oxide layer 534) vertically relative to the substrate (CMOS substrate) (Fig. 12d; [0094]); 
etching back the patterned conductive layer (536 at left and right; Fig. 12e; [0096]) horizontally relative

    PNG
    media_image2.png
    669
    848
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2018/0277597 A1 to Arayashiki teaches, the patterned conductive layers (18; Fig. 5A; [0060]; i.e. conductive film) having plurality of prongs (as designated in Fig. 5A) extending horizontally relative to substrate (substrate; [0060]);

    PNG
    media_image3.png
    341
    440
    media_image3.png
    Greyscale

Furthermore, ‘The Effect of Ti-Rich TiN Film on Thermal Stability of Ge2Sb2Te5 for Phase Change Memory’ to Dan Gao teaches, having a surfactant (metal nitride - titanium nitride; P245) as a preferred adhesive layer to ensure the thermal stability of phase change memory material (P248) (Figures 1a and 6b; P245-P249); 

    PNG
    media_image4.png
    551
    573
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    554
    655
    media_image5.png
    Greyscale

Note: Gao teaches in introduction portion on top of page P245 that phase change memory layer GexSbyTez (phase change memory, PCM) is the most widely used phase-change material, while TiN film is a xSbyTez) or the actual fabrication of the device is basically a thermal process, the thermal stability of GST film is a critical characteristics for PCM. Thus using TiN as adhesive or surfactant would make the phase-change material very stable at both low resistance and high resistance states. On page P245, Gao teaches with respect to Fig. 1a that cross-section TEM image of as-deposited TiN#1/GST/TiN#2/SiO2 thin films. The clear interfaces of the GST/TiN#1 and GST/TiN#2 can be observed. Figures 1b–1e show the mapping images of elements Ti, Ge, Sb and Te, obtained by EDS in STEM mode. The sharp boundaries in these mappings demonstrate that no diffusion occurs between GST and TiN#1 or TiN#2 films.  
On page P248, with respect to Fig. 6b, Gao teaches a clear boundary and no diffusion occurs between GST (phase change memory) and TiN film (surfactant). The results indicate that the TiN0.6 could ensure the thermal stability of GST film. Thus with this teaching, a person with ordinary skill in the art would use a lining of TiN surfactant in the pores of Konevecki before forming a phase change memory material within the pores. Thus it can be considered that Gao teaches the limitation.
With the teaching of using a TiN (surfactant) adhesive layer over the phase change memory layer from Gao, it can be deduced that Konevecki further teaches, 

forming a phase change memory material (532; Fig. 12j; [0037], [0098]; i.e. memory layer) within the pores (552) lined with the surfactant (titanium nitride; P245; Gao Reference; these last two steps would be equivalent to having a surfactant over a memory layer as described in Gao Reference), 
Note: In para. [0037], Konevecki teaches a phase-change memory material, a composition of GexSbyTez, where x=2, y=2 and z=5.
the phase change memory material (532) formed within the pores (552) lined with the surfactant (titanium nitride; P245; Gao Reference) such that the phase change material (532) is separated from the surrounding first and second dielectric layers (534) and the patterned conductive layers (536) by the surfactant (titanium nitride; P245; teaching from Gao Reference);

    PNG
    media_image6.png
    722
    837
    media_image6.png
    Greyscale


the phase change memory material (532) within each of the pores (552) connected between the conductive layer (536) and one of the conducting lines (530) as part of a memory cell (individual memory cell of Fig. 12j) (Fig. 12j; [0105]).
However, neither Konevecki nor any cited prior art, appear to explicitly disclose, in context, etching into the first and second dielectric layers vertically relative to the substrate to expose ends of the prongs; etching back the exposed ends of the prongs horizontally relative
Specifically, the aforementioned ‘etching into the first and second dielectric layers vertically relative to the substrate to expose ends of the prongs; etching back the exposed ends of the prongs horizontally relative’ is material to the inventive concept of the application at hand to form a small-geometry non-volatile memory device with reduced variability in memory cell characteristics over process, voltage, and temperature variations and reduced leakage currents.

Amended independent claim 20 is allowable because the closest prior art US Patent Pub # US 2016/0300885 A1 to Konevecki teaches, a method, comprising: 
forming a plurality of dielectric layers (534; Fig. 12c; [0093]; i.e. oxide layer) on a substrate (CMOS substrate; [0043]);
forming one or more patterned conductive layers (536, plurality of horizontal word line patterns; Fig. 12c; [0093]) between each of the dielectric layers (534), (Fig. 12c; [0093]); 

    PNG
    media_image1.png
    580
    690
    media_image1.png
    Greyscale

etching into one or more of the dielectric layer (oxide layer 534; Fig. 12d; [0094]) vertically relative to the substrate (CMOS substrate) (Fig. 12d; [0094]); 
etching back the patterned conductive layer (536 at left and right; Fig. 12e; [0096]) horizontally relative

    PNG
    media_image2.png
    669
    848
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2018/0277597 A1 to Arayashiki teaches, the patterned conductive layers (18; Fig. 5A; [0060]; i.e. conductive film) having plurality of prongs (as designated in Fig. 5A) extending horizontally relative to substrate (substrate; [0060]);

    PNG
    media_image3.png
    341
    440
    media_image3.png
    Greyscale

Furthermore, ‘The Effect of Ti-Rich TiN Film on Thermal Stability of Ge2Sb2Te5 for Phase Change Memory’ to Dan Gao teaches, having a surfactant (metal nitride - titanium nitride; P245) as a preferred adhesive layer to ensure the thermal stability of phase change memory material (P248) (Figures 1a and 6b; P245-P249); 

    PNG
    media_image4.png
    551
    573
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    554
    655
    media_image5.png
    Greyscale

Note: Gao teaches in introduction portion on top of page P245 that phase change memory layer GexSbyTez (phase change memory, PCM) is the most widely used phase-change material, while TiN film is a xSbyTez) or the actual fabrication of the device is basically a thermal process, the thermal stability of GST film is a critical characteristics for PCM. Thus using TiN as adhesive or surfactant would make the phase-change material very stable at both low resistance and high resistance states. On page P245, Gao teaches with respect to Fig. 1a that cross-section TEM image of as-deposited TiN#1/GST/TiN#2/SiO2 thin films. The clear interfaces of the GST/TiN#1 and GST/TiN#2 can be observed. Figures 1b–1e show the mapping images of elements Ti, Ge, Sb and Te, obtained by EDS in STEM mode. The sharp boundaries in these mappings demonstrate that no diffusion occurs between GST and TiN#1 or TiN#2 films.  
On page P248, with respect to Fig. 6b, Gao teaches a clear boundary and no diffusion occurs between GST (phase change memory) and TiN film (surfactant). The results indicate that the TiN0.6 could ensure the thermal stability of GST film. Thus with this teaching, a person with ordinary skill in the art would use a lining of TiN surfactant in the pores of Konevecki before forming a phase change memory material within the pores. Thus it can be considered that Gao teaches the limitation.
With the teaching of using a TiN (surfactant) adhesive layer over the phase change memory layer from Gao, it can be deduced that Konevecki further teaches, 

forming a phase change memory material (532; Fig. 12j; [0037], [0098]; i.e. memory layer) within the pores (552) lined with the surfactant (titanium nitride; P245; Gao Reference; these last two steps would be equivalent to having a surfactant over a memory layer as described in Gao Reference), 
Note: In para. [0037], Konevecki teaches a phase-change memory material, a composition of GexSbyTez, where x=2, y=2 and z=5.
the phase change memory material (532) formed within the pores (552) lined with the surfactant (titanium nitride; P245; Gao Reference) such that the phase change material (532) is separated from the surrounding dielectric layers (534) and the patterned conductive layers (536) by the surfactant (titanium nitride; P245; teaching from Gao Reference);

    PNG
    media_image6.png
    722
    837
    media_image6.png
    Greyscale


the phase change memory material (532) within each of the pores (552) connected between the conductive layer (536) and one of the conducting lines (530) as part of a memory cell (individual memory cell of Fig. 12j) (Fig. 12j; [0105]).
However, neither Konevecki nor any cited prior art, appear to explicitly disclose, in context, etching into one or more of the dielectric layers vertically relative to the substrate to expose ends of the prongs; etching back the exposed ends of the prongs horizontally relative
Specifically, the aforementioned ‘etching into one or more of the dielectric layers vertically relative to the substrate to expose ends of the prongs; etching back the exposed ends of the prongs horizontally relative’ is material to the inventive concept of the application at hand to form a small-geometry non-volatile memory device with reduced variability in memory cell characteristics over process, voltage, and temperature variations and reduced leakage currents.

 3-12 and 21-28 depend, directly or indirectly, on allowable independent claims 1 and 20, respectively. Therefore, claims 3-12 and 21-28 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/15/2021 

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812